Title: Joseph C. Cabell to Thomas Jefferson, 14 October 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Edgewood.
14th Oct: 1817.
                    
                    I thank you for the use of the enclosed papers, which I have copied, and now commit to the first mail after my return to this place. I shall endeavor to make myself master as well of your plan for schools, as of that for Colleges, before the period at which these subjects will be taken up in the House of Delegates. If you could conveniently spare the time, I think it would be of great benefit to the cause, if you wo were you to prepare bills for the Colleges, & University, or to enlarge the School bill, & include them in it. In laying the state off into districts for Colleges, you seem to have had chief regard to territorial extent. There are powerful masses of interest accumulated already at particular points in the state—as, for example, at some of the colleges and towns. Would it not be well to consult these in the arrangement of the Collegiate districts, in order to obtain success?   I inadvertantly left my copy of the members of the Cincinnati on the table where I made it at Monticello. Should you have found it, I will be thankful to you to keep it till I have the pleasure of seeing you again.   I was at Buckingham Court on yesterday. Mr Eppes was there, endeavoring to procure subscribers for the Central College. But few persons seemed disposed to subscribe.   Be so good as to mention to Col: Randolph that I fear the time allowed for us to prepare a report for the Agricultural Society is entirely too short, and that I regret exceedingly that I was instrumental in fixing the period. Having qualified as my mother’s Exor, and having in the course of the next fortnight to adjust my affairs, and prepare for an absence of four or five months from home, I shall be unable to prepare anything, and shall rely upon himself & Genl Cocke. I have borrowed of Mr Patterson 45 vols of Young’s Annals. There are valuable hints scattered up and down thro’ghout this voluminous work. But it would take one or two months to search over these numerous pages, and condense the applicable & valuable thoughts into such method as would suit our purposes. I shall collect all the information from them that I possibly can, in the midst of many avocations that now press upon me: and attend at the time appointed. Perhaps it would be well to have a meeting of the Committee at the Novr Court, and of the Society at the Decr Court, so as to give further time, with the advantages of an intermediate conference among the members of the Committee. I suggest this merey merely for his consideration. Should he be ready to report at Novr Court, that day would be more convenient, on account of the season & other circumstances. On Two other courses, might be adopted. Either to report in part, and ask time till the Spring meeting to conclude it; or to make no report at all, at the next meeting, and ask further time to digest & mature one.   I would vote for either of these three courses as may be most agreeable to Col: Randolph.
                    
                        I remain, Dr sir, most respectfully & faithfully yours
                        Jos: C: Cabell
                    
                